                                   Case 18-10601-MFW          Doc 1936-1     Filed 01/04/19    Page 1 of 18



                     Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections

Tab                 Respondent                                                                   Status

  A.                Bank Hapoalim B.M. [Docket No. 444 - filed April 26, 2018] The Debtors understand that Lantern is no
                    [Supplemental Objection at Docket No. 1020 - filed June 15, 2018]          longer interested in acquiring the contract(s)
                                                                                               subject to objection. Accordingly, the
                                                                                               objection is moot.
  B.                Timur Bekmambetov, Bazelevs U.S., Inc., Tengri, Inc., and Mirsand The hearing on this matter has been
                    Limited [Docket No. 454 - filed April 26, 2018] [Supplemental Objection at continued to February 25, 2019 at 4:00 p.m.
                    Docket No. 666 - filed May 2, 2018]                                        (ET).

  C.                Endemol Shine International Limited [Docket No. 481 - filed April 27, This matter is resolved, subject to the terms
                    2018] [Supplemental Objection at Docket No. 644 - filed May 1, 2018] set forth in the Stipulation Among the
                    [Joint Reply at Docket No. 1565 - filed October 4, 2018]              Debtors, Lantern Entertainment LLC, and
                                                                                          Endemol Shine International Limited
                                                                                          Regarding the Assumption and Assignment
                                                                                          of the Endemol Agreement (the
                                                                                          “Stipulation”). The Court entered an order
                                                                                          approving the Stipulation at Docket No.
                                                                                          1862.
  D.                Heidi Klum Company LLC, Heidi Klum LLC, and Heidi Klum [Docket The Debtors understand that Lantern has
                    No. 498 - filed April 27, 2018]                                       been in discussions with the counterparties
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.
  E.                Stephen King [Docket No. 500 - filed April 27, 2018]                  The Debtors understand that Lantern has
                                                                                          been in discussions with the counterparty
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.



 RLF1 20549387v.1
                                   Case 18-10601-MFW         Doc 1936-1      Filed 01/04/19     Page 2 of 18



Tab                 Respondent                                                                   Status

  F.                Beta Film GmbH [Docket No. 501 - filed April 27, 2018]                       The hearing on this matter has been
                                                                                                 continued to February 25, 2019 at 4:00 p.m.
                                                                                                 (ET).
  G.                Sun Distribution Group S.A. [Docket No. 504 - filed April 27, 2018]          The hearing on this matter has been
                                                                                                 continued to February 25, 2019 at 4:00 p.m.
                                                                                                 (ET).
  H.                BRB Internacional S.A. and Apolo Films SL [Docket No. 505 - filed April      The Debtors understand that Lantern has
                    27, 2018]                                                                    been in discussions with the counterparties
                                                                                                 and that Lantern is no longer interested in
                                                                                                 acquiring the contract(s) subject to
                                                                                                 objection. Accordingly, the objection is
                                                                                                 moot.
  I.                View Askew Productions Inc. and Snoogans Inc. f/s/o Kevin Smith [Docket      The Debtors understand that Lantern has
                    No. 506 - filed April 30, 2018 and Docket No. 507 - filed April 30, 2018]    been in discussions with the counterparties
                                                                                                 and that Lantern is no longer interested in
                                                                                                 acquiring the contract(s) subject to
                                                                                                 objection. Accordingly, the objection is
                                                                                                 moot.
  J.                Voltage Pictures, LLC and Geronimo Nevada, LLC [Docket No. 509 - filed       This matter is resolved, subject to the terms
                    April 30, 2018]                                                              set forth in the Stipulation Among the
                                                                                                 Debtors, Lantern Entertainment LLC, and
                                                                                                 Voltage Pictures, LLC and Geronimo
                                                                                                 Nevada, LLC (the “Stipulation”). The Court
                                                                                                 entered an order approving the Stipulation at
                                                                                                 Docket No. 1867.
  K.                Kanbar Entertainment, LLC and Hoodwinked, LLC [Docket No. 510 - filed        The Debtors understand that Lantern has
                    April 30, 2018]                                                              been in discussions with the counterparties
                                                                                                 and that Lantern is no longer interested in
                                                                                                 acquiring the contract(s) subject to
                                                                                                 objection. Accordingly, the objection is
                                                                                                 moot.


                                                                       2
 RLF1 20549387v.1
                                   Case 18-10601-MFW          Doc 1936-1     Filed 01/04/19    Page 3 of 18



Tab                 Respondent                                                                  Status

  L.                Viacom International Inc. [Docket No. 511 - filed April 30, 2018]           The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  M.                Digital Cinema Implementation Partners, LLC [Docket No. 512 - filed         The Debtors understand that Lantern has
                    April 30, 2018]                                                             been in discussions with the counterparty
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  N.                J.C. Penney Corporation, Inc. [Docket No. 515 - filed April 30, 2018]       The Debtors understand that Lantern is no
                                                                                                longer interested in acquiring the contract(s)
                                                                                                subject to objection. Accordingly, the
                                                                                                objection is moot.
  O.                Wanda Pictures (Hong Kong) Co., Ltd. [Docket No. 516 - filed April 30,      The Debtors understand that Lantern is no
                    2018]                                                                       longer interested in acquiring the contract(s)
                                                                                                subject to objection. Accordingly, the
                                                                                                objection is moot.
  P.                Netflix Global LLC, Netflix International B.V., Netflix Studios LLC, and    This matter is resolved, subject to the terms
                    Netflix, Inc. [Docket No. 517 - filed April 30, 2018] [Redacted             set forth in the Amended Stipulation
                    Supplemental Objection at Docket No. 819 - filed May 7, 2018; Sealed        Regarding Assumption and Assignment of
                    Supplemental Objection at Docket No. 834 - filed May 8, 2018]               Netflix Contracts (the “Stipulation”). The
                                                                                                Court entered an order approving the
                                                                                                Stipulation at Docket No. 1697.
  Q.                Annapurna Pictures, Inc. [Docket No. 521 - filed April 30, 2018]            This matter is resolved, subject to the terms
                    [Supplemental at Docket No. 767 - filed May 4, 2018; Amended                set forth in the Stipulation Among the
                    Supplemental at Docket No. 869 - filed May 11, 2018]                        Debtors, Lantern Entertainment LLC, and
                                                                                                Annapurna Pictures, Inc. Regarding the
                                                                                                Assumption and Assignment of the
                                                                                                Annapurna Agreements (the “Stipulation”).
                                                                                                The Court entered an order approving the
                                                                                                Stipulation at Docket No. 1692.


                                                                        3
 RLF1 20549387v.1
                                    Case 18-10601-MFW          Doc 1936-1     Filed 01/04/19     Page 4 of 18



Tab                 Respondent                                                                    Status

  R.                Cross City Films Ltd. [Docket No. 522 - filed April 30, 2018]          On October 18, 2018, the Court entered an
                                                                                           order [Docket No. 1615] approving a
                                                                                           stipulation regarding this matter.
                                                                                           Accordingly, certain portions of this matter
                                                                                           are moot. The unresolved portions of this
                                                                                           matter have been continued to February 25,
                                                                                           2019 at 4:00 p.m. (ET).
  S.                OWN LLC [Docket No. 523 - filed April 30, 2018; Docket No. 703 - filed The hearing on this matter has been
                    May 3, 2018] [Supplemental Response at Docket No. 934 - filed May 25, continued to February 25, 2019 at 4:00 p.m.
                    2018]                                                                  (ET).

  T.                Sartraco, Inc. and Related Parties [Docket No. 524 - filed April 30, 2018]  The Debtors understand that Lantern has
                                                                                                been in discussions with the counterparties
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  U.                Technicolor [Docket No. 525 - filed April 30, 2018]                         This matter has been withdrawn [Notice at
                                                                                                Docket No. 1683 - filed November 7, 2018].
  V.                Black Bear Pictures [Docket No. 527 - filed April 30, 2018] [Declaration at The hearing on this matter has been
                    Docket No. 530 - April 30, 2018]                                            continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  W.                The Bully Project, LLC and Lee Hirsch [Docket No. 532 - filed April 30, The hearing on this matter has been
                    2018]                                                                       continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).




                                                                         4
 RLF1 20549387v.1
                                   Case 18-10601-MFW          Doc 1936-1     Filed 01/04/19       Page 5 of 18



Tab                 Respondent                                                                     Status

  X.                Studiocanal S.A.S. (“Studiocanal”), Gaumont S.A. (“Gaumont”), Wild             The Court entered orders approving a
                    Bunch, S.A. (“Wild Bunch”), Delta Last Legion Ltd., Quinta                     stipulation attached thereto resolving certain
                    Communications S.A., and Orange Studio (Formerly Studio 37) (“Orange           portions of this matter at Docket Nos. 1607,
                    Studio”) [Docket No. 533 - filed April 30, 2018] [Docket No. 597 - filed       1670, 1676 and 1677 for Studiocanal,
                    April 30, 2018] [Declarations at Docket Nos. 618, 620, 621, 669, 670, 673 -    Gaumont, Wild Bunch and Orange Studio,
                    filed April 30, 2018 and May 2, 2018] [Supplemental Objection at Docket        respectively. The unresolved portions of this
                    No. 818 - filed May 7, 2018]                                                   matter have been continued to February 25,
                                                                                                   2019 at 4:00 p.m. (ET).
  Y.                Cykel Corp. and Jake Gyllenhaal [Docket No. 534 - filed April 30, 2018]        The hearing on this matter has been
                                                                                                   continued to February 25, 2019 at 4:00 p.m.
                                                                                                   (ET).
  Z.                Speedee Distribution, LLC [Docket No. 536 - filed April 30, 2018]              This matter is resolved and has been
                    [Supplemental Objection at Docket No. 998 - filed June 8, 2018]                withdrawn [Notice at Docket No. 1507 -
                                                                                                   filed September 19, 2018].
  AA.               Pink Fox, Inc., and Rachel McAdams [Docket No. 539 - filed April 30,           The hearing on this matter has been
                    2018]                                                                          continued to February 25, 2019 at 4:00 p.m.
                                                                                                   (ET).
  BB.               FilmNation Entertainment, LLC, FilmNation International, LLC,                  The Debtors understand that Lantern has
                    FilmNation Features, LLC, West 150 Productions, LLC, and 22nd Street           been in discussions with the counterparty
                    Entertainment, LLC [Docket No. 540 - filed April 30, 2018]                     and that the objection has been resolved.

  CC.               Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings The hearing on this matter has been
                    Playbook [Docket No. 543 - filed April 30, 2018]                         continued to February 25, 2019 at 4:00 p.m.
                                                                                             (ET).
  DD.               The Pippin Owners [Sealed at Docket No. 546 - filed April 30, 2018; The Debtors understand that Lantern is no
                    Redacted at Docket No. 552 - filed April 30, 2018] [Amended Objection at longer interested in acquiring the contract(s)
                    Docket No. 855 - filed May 10, 2018]                                     subject to objection. Accordingly, the
                                                                                             objection is moot.
  EE.               JPC Enterprises, Inc., New Crime Productions, LLC, Cusack Enterprises, The hearing on this matter has been
                    LLC, and John Cusack [Docket No. 547 - filed April 30, 2018]             continued to February 25, 2019 at 4:00 p.m.
                                                                                             (ET).


                                                                        5
 RLF1 20549387v.1
                                   Case 18-10601-MFW         Doc 1936-1     Filed 01/04/19   Page 6 of 18



Tab                 Respondent                                                                 Status

  FF.               Visiona Romantica, Inc., et al. [Docket No. 550 - filed April 30, 2018; This matter is resolved, subject to the terms
                    Docket No. 713 - filed May 3, 2018] [Supplemental Response at Docket set forth in the Stipulation Among the
                    No. 933 - filed May 25, 2018]                                           Debtors, Lantern Entertainment LLC, and
                                                                                            Visiona Romantica, Inc. et al., Regarding
                                                                                            the Assumption and Assignment of the
                                                                                            Tarantino Agreements (the “Stipulation”).
                                                                                            The Court entered an order approving the
                                                                                            Stipulation at Docket No. 1704.
  GG.               MUFG Union Bank, N.A. [Docket No. 551 - filed April 30, 2018]           The Debtors understand that Lantern has
                                                                                            been in discussions with the counterparty
                                                                                            and that the objection has been resolved.
  HH.               Opus Bank [Docket No. 553 - filed April 30, 2018]                       The hearing on this matter has been
                                                                                            continued to February 25, 2019 at 4:00 p.m.
                                                                                            (ET).
  II.               Leonardo DiCaprio and Birken Productions, Inc. Concerning the Film The Debtors understand that this objection
                    Django Unchained [Docket No. 555 - filed April 30, 2018]                was resolved in connection with the
                                                                                            Stipulation Among the Debtors, Lantern
                                                                                            Entertainment LLC, and Sony Pictures
                                                                                            Entertainment Inc. et. al. (the
                                                                                            “Stipulation”). The Court entered an order
                                                                                            approving the Stipulation at Docket No.
                                                                                            1703.
  JJ.               First Republic [Docket No. 556 - filed April 30, 2018]                  The Debtors understand that Lantern is no
                                                                                            longer interested in acquiring the contract(s)
                                                                                            subject to objection. Accordingly, the
                                                                                            objection is moot.




                                                                      6
 RLF1 20549387v.1
                                   Case 18-10601-MFW        Doc 1936-1     Filed 01/04/19    Page 7 of 18



Tab                 Respondent                                                                Status

  KK.               Wind River Productions, LLC [Sealed at Docket No. 558 - filed April 30, This matter is resolved, subject to the terms
                    2018]                                                                   set forth in the Stipulation Among the
                                                                                            Debtors, Lantern Entertainment LLC, and
                                                                                            Wind River Productions (the “Stipulation”).
                                                                                            The Court entered an order approving the
                                                                                            Stipulation at Docket No. 1693.
  LL.               Celestial Productions Limited [Docket No. 560 - filed April 30, 2018]   The Debtors understand that Lantern has
                                                                                            been in discussions with the counterparty
                                                                                            and that the objection has been resolved.
  MM.               Miramax Film NY, LLC [Sealed at Docket No. 561 - filed April 30, 2018; The hearing on this matter has been
                    Redacted at Docket No. 564 - filed April 30, 2018] [Supplemental continued to February 25, 2019 at 4:00 p.m.
                    Objection at Docket No. 722 - filed May 3, 2018]                        (ET).

  NN.               Company Men Productions, Inc., Concerning the Film The Company Men This matter is resolved, subject to the terms
                    [Docket No. 562 - filed April 30, 2018]                               set forth in the Stipulation Among the
                                                                                          Debtors, Lantern Entertainment LLC, and
                                                                                          Company Men Productions, Inc. Regarding
                                                                                          the Assumption and Assignment of the
                                                                                          Company Men Agreements (the
                                                                                          “Stipulation”). The Court entered an order
                                                                                          approving the Stipulation at Docket No.
                                                                                          1812.
  OO.               John Fusco, Giovanni Fusco and Mud City Moving Picture Co. f/s/o John The Debtors understand that Lantern has
                    Fusco [Docket No. 565 - filed April 30, 2018]                         been in discussions with the counterparty
                                                                                          and that the objection has been resolved.
  PP.               Entertainment One [Docket No. 566 - filed April 30, 2018]             The hearing on this matter has been
                                                                                          continued to February 25, 2019 at 4:00 p.m.
                                                                                          (ET).




                                                                      7
 RLF1 20549387v.1
                                   Case 18-10601-MFW         Doc 1936-1      Filed 01/04/19    Page 8 of 18



Tab                 Respondent                                                                  Status

  QQ.               Sing Street Distribution, LLC, Sing Street Distribution and Sing Street The Debtors understand that Lantern has
                    Distribution LLC [Docket No. 567 - filed April 30, 2018; Docket No. 724 - been in discussions with the counterparty
                    filed May 3, 2018]                                                        and that the objection has been resolved.

  RR.               Amazon Digital Services LLC, Amazon Media EU Sarl, Amazon.com The Debtors understand that Lantern has
                    International Sales, Inc. and Amazon Content Services LLC [Docket No. been in discussions with the counterparty
                    568 - filed April 30, 2018]                                           and that the objection has been resolved.

  SS.               Hotel Mumbai Pty Ltd. [Docket No. 569 - filed April 30, 2018]               This matter is resolved.

  TT.               Content Partners Fund 3 SPV LP and Content Partners Fund 3 SPV1 LP This matter is resolved, subject to the terms
                    [Docket No. 571 - filed April 30, 2018]                                      set forth in the Stipulation Among the
                                                                                                 Debtors, Lantern Entertainment LLC,
                                                                                                 Content Partners Fund 3 SPV LP, and
                                                                                                 Content Partners Fund 3 SPV1 LP (the
                                                                                                 “Stipulation”). The Court entered an order
                                                                                                 approving the Stipulation at Docket No.
                                                                                                 1562.
  UU.               Jerry’s Brother, Inc., and David S. Zucker [Docket No. 572 - filed April 30, The hearing on this matter has been
                    2018]                                                                        continued to February 25, 2019 at 4:00 p.m.
                                                                                                 (ET).
  VV.               Amazon Studios LLC [Docket No. 573 - filed April 30, 2018]                   The Debtors understand that Lantern has
                                                                                                 been in discussions with the counterparty
                                                                                                 and that the objection has been resolved.
  WW.               Tele Munchen [Docket No. 574 - filed April 30, 2018]                         The hearing on this matter has been
                                                                                                 continued to February 25, 2019 at 4:00 p.m.
                                                                                                 (ET).
  XX.               Turner Entertainment Networks, Inc. [Docket No. 575 - filed April 30, The Debtors understand that Lantern has
                    2018]                                                                        been in discussions with the counterparty
                                                                                                 and that the objection has been resolved.



                                                                       8
 RLF1 20549387v.1
                                   Case 18-10601-MFW          Doc 1936-1     Filed 01/04/19    Page 9 of 18



Tab                 Respondent                                                                  Status

  YY.               Adaptive Studios, Inc. [Docket No. 576 - filed April 30, 2018]              The Debtors understand that Lantern has
                                                                                                been in discussions with the counterparty
                                                                                                and that the objection has been resolved.
  ZZ.               Ab Svensk Filmindustri [Docket No. 577 - filed April 30, 2018]              The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  AAA.              Dynamic ‘88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant    The hearing on this matter has been
                    Heslov [Docket No. 578 - filed April 30, 2018]                              continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  BBB.              Estate of Wes Craven [Docket No. 580 - filed April 30, 2018]                The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  CCC.              Sabajka Productions II, Inc., and Julia Roberts [Docket No. 585 - filed     The hearing on this matter has been
                    April 30, 2018]                                                             continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  DDD.              IT Follows Productions LLC [Docket No. 586 - filed April 30, 2018]          The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  EEE.              Home Box Office, Inc. [Docket No. 587 - filed April 30, 2018]               The Debtors understand that Lantern has
                                                                                                been in discussions with the counterparty
                                                                                                and that the objection has been resolved.
  FFF.              Meryl Streep [Docket No. 588 - filed April 30, 2018]                        The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  GGG.              PC Films, LLC, Willie Lump Lump Enterprises, Inc., Bill Murray,             The hearing on this matter has been
                    Goldenlight Films, Inc., and Ted Melfi [Docket No. 589 - filed April 30,    continued to February 25, 2019 at 4:00 p.m.
                    2018]                                                                       (ET).

  HHH.              Scavenger, LLC [Docket No. 590 - filed April 30, 2018]                      The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).


                                                                        9
 RLF1 20549387v.1
                                  Case 18-10601-MFW         Doc 1936-1       Filed 01/04/19   Page 10 of 18



Tab                 Respondent                                                                 Status

  III.              WB Studio Enterprises Inc. and Warner Bros. Entertainment Inc. [Docket The hearing on this matter has been
                    No. 592 - filed April 30, 2018] [Supplemental Objection at Docket No. continued to February 25, 2019 at 4:00 p.m.
                    1820 - filed December 4, 2018]                                         (ET).

  JJJ.              East West Bank [Docket No. 593 - filed April 30, 2018]                  This matter is resolved, subject to the terms
                                                                                            set forth in the Stipulation Among the
                                                                                            Debtors, Lantern Entertainment LLC, and
                                                                                            East West Bank (the “Stipulation”). The
                                                                                            Court entered an order approving the
                                                                                            Stipulation at Docket No. 1675.
  KKK.              Butler Films LLC [Docket No. 595 - filed April 30, 2018]                The hearing on this matter has been
                                                                                            continued to February 25, 2019 at 4:00 p.m.
                                                                                            (ET).
  LLL.              Channel 271 Productions LLC [Docket No. 596 - filed April 30, 2018]     This matter has been withdrawn [Docket No.
                                                                                            1870].
  MMM.              Bank of America, N.A. [Docket No. 599 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to February 25, 2019 at 4:00 p.m.
                                                                                            (ET).
  NNN.              Potter, Inc. and Brad Pitt [Docket No. 600 - filed April 30, 2018]      The hearing on this matter has been
                                                                                            continued to February 25, 2019 at 4:00 p.m.
                                                                                            (ET).
  OOO.              Portfolio Funding Company LLC I [Sealed at Docket No. 603 - filed April The hearing on this matter has been
                    30, 2018] [Redacted at Docket No. 604 - filed April 30, 2018]           continued to February 25, 2019 at 4:00 p.m.
                                                                                            (ET).
  PPP.              Creative Artists Agency, LLC [Docket No. 601 - filed April 30, 2018]    The hearing on this matter has been
                                                                                            continued to February 25, 2019 at 4:00 p.m.
                                                                                            (ET).
  QQQ.              Bruce Cohen Productions and Bruce Cohen [Docket No. 607 - filed April The hearing on this matter has been
                    30, 2018]                                                               continued to February 25, 2019 at 4:00 p.m.
                                                                                            (ET).



                                                                      10
 RLF1 20549387v.1
                                  Case 18-10601-MFW         Doc 1936-1     Filed 01/04/19    Page 11 of 18



Tab                 Respondent                                                                  Status

  RRR.              Author [Docket No. 613 - filed April 30, 2018] [Revised Exhibit A at The Debtors understand that Lantern has
                    Docket No. 791 - filed May 7, 2018] [Supplemental Objection at Docket been in discussions with the counterparty
                    No. 913 - filed May 18, 2018]                                            and that Lantern is no longer interested in
                                                                                             acquiring the contract(s) subject to
                                                                                             objection. Accordingly, the objection is
                                                                                             moot.
  SSS.              Lesia Anson [Docket No. 630 - filed April 30, 2018]                      At this time, the Debtors and Lantern
                                                                                             Entertainment LLC do not believe that this
                                                                                             matter should be going forward. However,
                                                                                             the counterparty has requested that this
                                                                                             matter go forward.
  TTT.              IP Management, Inc., Proceeding Pro Se [Docket No. 632 - filed April 30, The Debtors understand that Lantern is no
                    2018]                                                                    longer interested in acquiring the contract(s)
                                                                                             subject to objection. Accordingly, the
                                                                                             objection is moot.




                                                                      11
 RLF1 20549387v.1
                                  Case 18-10601-MFW         Doc 1936-1      Filed 01/04/19    Page 12 of 18



Tab                 Respondent                                                                 Status

  UUU.              Contract Counterparties [Wang Qin, Wang Hong, Amityville Horror            Certain portions of this matter are resolved.
                    Enterprises, LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz, Melissa      The Court entered orders approving
                    Irwin, Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender,    stipulations attached thereto resolving
                    22nd and Indiana Inc., Bradley Cooper, Tim Gunn Productions Inc., Tim      certain portions of this matter at Docket No.
                    Gunn, Fade to Black Productions, Inc., Tom Ford, Outerbanks                1573 for Wang Qin and Wang Hong, and
                    Entertainment, Inc., Kevin Williamson, Music For the People and Mark       Docket No. 1574 for Vertigo Prime Inc.,
                    Wahlberg] [Docket No. 668 - filed May 2, 2018]                             Good Fear Film, Inc., Roy Lee, and Chris
                                                                                               Bender. The Debtors understand that
                                                                                               Lantern has been in discussions with certain
                                                                                               counterparties and that Lantern is no longer
                                                                                               interested in acquiring the Tim Gunn
                                                                                               Productions Inc. and Tim Gunn contract(s)
                                                                                               subject to objection. Accordingly, the
                                                                                               objection regarding the Tim Gunn
                                                                                               Productions Inc. and Tim Gunn contracts
                                                                                               subject to objection is moot. The unresolved
                                                                                               portions of this matter have been continued
                                                                                               to February 25, 2019 at 4:00 p.m. (ET).
  VVV.              Frank Miller Inc. and Frank Miller [Docket No. 683 - filed May 2, 2018]    The Debtors understand that Lantern has
                                                                                               been in discussions with the counterparties
                                                                                               and that Lantern is no longer interested in
                                                                                               acquiring the contract(s) subject to
                                                                                               objection. Accordingly, the objection is
                                                                                               moot.
  WWW.              Bunim/Murray Productions, LLC [Docket No. 688 - filed May 2, 2018]         On December 27, 2018, the Court entered an
                                                                                               order [Docket No. 1893] regarding this
                                                                                               Matter. Accordingly, the objection is
                                                                                               resolved.




                                                                      12
 RLF1 20549387v.1
                                  Case 18-10601-MFW         Doc 1936-1      Filed 01/04/19    Page 13 of 18



Tab                 Respondent                                                                 Status

  XXX.              Full Picture, Inc. and Full Picture, LLC [Docket No. 691 - filed May 3, The Debtors understand that Lantern has
                    2018]                                                                   been in discussions with the counterparties
                                                                                            and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  YYY.              Ringleader Studios, Inc. [Docket No. 692 - filed May 3, 2018]           This matter is resolved and has been
                                                                                            withdrawn [Docket No. 1879].
  ZZZ.              Lions Gate Entertainment Corp., Lions Gate Films Inc., Anchor Bay The hearing on this matter has been
                    Entertainment LLC, Starz LLC, Starz Media, LLC and Starz Entertainment continued to February 25, 2019 at 4:00 p.m.
                    LLC [Docket No. 694 - filed May 3, 2018]                                (ET).

  AAAA.             Fremantlemedia [Docket No. 695 - filed May 3, 2018]                        The hearing on this matter has been
                                                                                               continued to February 25, 2019 at 4:00 p.m.
                                                                                               (ET).
  BBBB.             Celestial Productions [Docket No. 697 - filed May 3, 2018]                 The Debtors understand that Lantern has
                                                                                               been in discussions with the counterparty
                                                                                               and that the objection has been resolved.
  CCCC.             Jennifer Aniston and Two Eleven Productions, Inc., Concerning the Film     The hearing on this matter has been
                    Derailed [Docket No. 699 - filed May 3, 2018]                              continued to February 25, 2019 at 4:00 p.m.
                                                                                               (ET).
  DDDD.             Sony Pictures Entertainment Inc. et. al. [Docket No. 701 - filed May 3,    This matter is resolved, subject to the terms
                    2018] [Redacted Version of Updated and Supplemental Objection at           set forth in the Stipulation Among the
                    Docket No. 926 - filed May 24, 2018; Sealed Version of Updated and         Debtors, Lantern Entertainment LLC, and
                    Supplemental Objection at Docket No. 927 - filed May 24, 2018]             Sony Pictures Entertainment Inc. et. al. (the
                                                                                               “Stipulation”). The Court entered an order
                                                                                               approving the Stipulation at Docket No.
                                                                                               1703.
  EEEE.             Jackpot Productions Limited f/s/o Jack Whitehall and James Graham          The Debtors understand that Lantern has
                    [Docket No. 702 - filed May 3, 2018]                                       been in discussions with the counterparty
                                                                                               and that the objection has been resolved.


                                                                       13
 RLF1 20549387v.1
                                  Case 18-10601-MFW         Doc 1936-1     Filed 01/04/19    Page 14 of 18



Tab                 Respondent                                                                 Status

  FFFF.             S. Carter Enterprises LLC’s and Shawn C. Carter a/k/a Jay-Z [Docket No. The Debtors understand that Lantern has
                    706 - filed May 3, 2018]                                                been in discussions with the counterparty
                                                                                            and that the objection has been resolved.
  GGGG.             di Bonaventura Pictures, Inc., and Lorenzo di Bonaventura [Docket No. The Debtors understand that Lantern has
                    707 - filed May 3, 2018]                                                been in discussions with the counterparties
                                                                                            and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  HHHH.             Universal Music Enterprises, Universal Music Corp., Songs of Universal, The Debtors understand that Lantern has
                    Inc., Universal Tunes, Capitol Christian Music Group, and Capital CMG been in discussions with the counterparty
                    Publishing [Docket No. 708 - filed May 3, 2018]                         and that the objection has been resolved.

  IIII.             Interscope Records, a Division of UMG Recordings, Inc., Angry Blonde This matter has been withdrawn.
                    Productions, Inc. Furnishing the Services of Marshall B. Mathers III, Shady
                    Records, Inc., and Shroom Shady Music, LLC [Docket No. 709 - filed May
                    3, 2018]

  JJJJ.             In the Heights Owners [Sealed at Docket No. 710 - filed May 3, 2018] The Debtors understand that Lantern has
                    [Redacted at Docket No. 711 - filed May 3, 2018] [Amended at Docket No. been in discussions with the counterparty
                    856 - filed May 10, 2018]                                               and that Lantern is no longer interested in
                                                                                            acquiring the contract(s) subject to
                                                                                            objection. Accordingly, the objection is
                                                                                            moot.
  KKKK.             2929 Productions LLC [Docket No. 714 - filed May 3, 2018]               The Debtors understand that Lantern is no
                                                                                            longer interested in acquiring the contract(s)
                                                                                            subject to objection. Accordingly, the
                                                                                            objection is moot.




                                                                      14
 RLF1 20549387v.1
                                  Case 18-10601-MFW         Doc 1936-1       Filed 01/04/19    Page 15 of 18



Tab                 Respondent                                                                  Status

  LLLL.             Nu Image, Inc. [Docket No. 715 - filed May 3, 2018]                         The Debtors understand that Lantern is no
                                                                                                longer interested in acquiring the contract(s)
                                                                                                subject to objection. Accordingly, the
                                                                                                objection is moot.
  MMMM.             Entertainment One [Docket No. 717 - filed May 3, 2018]                      The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  NNNN.             Brett Matthews [Docket No. 718 - filed May 3, 2018]                         The Debtors understand that Lantern has
                                                                                                been in discussions with the counterparty
                                                                                                and that Lantern is not interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, by agreement of the
                                                                                                Debtors, Lantern, and the counterparty, the
                                                                                                objection is moot and shall be deemed
                                                                                                withdrawn.
  OOOO.             Sun Distribution Group S.A. [Docket No. 719 - filed May 3, 2018]            The hearing on this matter has been
                                                                                                continued to February 25, 2019 at 4:00 p.m.
                                                                                                (ET).
  PPPP.             Showtime Networks Inc. [Docket No. 720 - filed May 3, 2018]                 The Debtors understand that Lantern has
                    [Supplemental Objection at Docket No. 1224 - filed July 11, 2018]           been in discussions with the counterparty
                                                                                                and that Lantern is no longer interested in
                                                                                                acquiring the contract(s) subject to
                                                                                                objection. Accordingly, the objection is
                                                                                                moot.
  QQQQ.             Unifi Completion Guaranty Insurance Solutions, Inc. as Agent and            The hearing on this matter has been
                    Attorney-in-Fact for Atlantic Specialty Insurance Company [Docket No.       continued to February 25, 2019 at 4:00 p.m.
                    721 - May 3, 2018] [Supplemental Objection at Docket No. 950 - filed May    (ET).
                    30, 2018]




                                                                      15
 RLF1 20549387v.1
                                  Case 18-10601-MFW         Doc 1936-1     Filed 01/04/19   Page 16 of 18



Tab                 Respondent                                                                Status

  RRRR.             Kristen Bell and Sugarbell, Inc. [Docket No. 727 - Filed May 3, 2018] The hearing on this matter has been
                    [Amended at Docket No. 785 - Filed May 7, 2018]                           continued to February 25, 2019 at 4:00 p.m.
                                                                                              (ET).
  SSSS.             Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation [Docket The hearing on this matter has been
                    No. 728 - filed May 3, 2018]                                              continued to February 25, 2019 at 4:00 p.m.
                                                                                              (ET).
  TTTT.             Kevin Hart and K. Hart Enterprises, Inc. [Docket No. 733 - filed May 3, The hearing on this matter has been
                    2018] [Amended at Docket No. 786 - filed May 7, 2018]                     continued to February 25, 2019 at 4:00 p.m.
                                                                                              (ET).
  UUUU.             Directors Guild of America, Inc., Screen Actors Guild-American The hearing on this matter has been
                    Federation of Television and Radio Artists, the Writers Guild of America, continued to February 25, 2019 at 4:00 p.m.
                    West, Inc., Their Respective Pension and Health Plans, and the Motion (ET).
                    Picture Industry Pension and Health Plans [Docket No. 742 - filed May 3,
                    2018]

  VVVV.             Arclight Films [Docket No. 771 - filed May 4, 2018]                   The hearing on this matter has been
                                                                                          continued to February 25, 2019 at 4:00 p.m.
                                                                                          (ET).
  WWWW.             British Broadcasting Corporation (BBC) [Docket No. 821 - filed May 7, The hearing on this matter has been
                    2018]                                                                 continued to February 25, 2019 at 4:00 p.m.
                                                                                          (ET).
  XXXX.             Jeff Abbott [Docket No. 892 - filed May 16, 2018]                     The Debtors understand that Lantern has
                                                                                          been in discussions with the counterparty
                                                                                          and that Lantern is no longer interested in
                                                                                          acquiring the contract(s) subject to
                                                                                          objection. Accordingly, the objection is
                                                                                          moot.




                                                                      16
 RLF1 20549387v.1
                                   Case 18-10601-MFW         Doc 1936-1     Filed 01/04/19     Page 17 of 18



Tab                 Respondent                                                                  Status

  YYYY.             Univision Networks & Studios, Inc. [Docket No. 912 - filed May 18, 2018]  The Debtors understand that Lantern has
                                                                                              been in discussions with the counterparty
                                                                                              and that Lantern is no longer interested in
                                                                                              acquiring certain of the contract(s) subject to
                                                                                              objection. Accordingly, the objection is
                                                                                              partially moot. The unresolved portions of
                                                                                              this matter have been continued to February
                                                                                              25, 2019 at 4:00 p.m. (ET).
  ZZZZ.             Hachette Book Group [Docket No. 949 - filed May 30, 2018]                 This matter is resolved and has been
                                                                                              withdrawn [Docket No. 1831].
  AAAAA.            BBC Worldwide Limited [Docket No. 964 - filed June 1, 2018]               The hearing on this matter has been
                                                                                              continued to February 25, 2019 at 4:00 p.m.
                                                                                              (ET).
  BBBBB.            Harkins Administrative Services, Inc. [Docket No. 1103 - filed June 22, The Debtors understand that Lantern is no
                    2018]                                                                     longer interested in acquiring the contract(s)
                                                                                              subject to objection. Accordingly, the
                                                                                              objection is moot.
  CCCCC.            Jon Gordon and Jon Gordon Productions, Inc. [Docket No. 1274 - filed July The hearing on this matter has been
                    27, 2018]                                                                 continued to February 25, 2019 at 4:00 p.m.
                                                                                              (ET).
  DDDDD.            CBS Networks, Inc. [Informal Response]                                    The Debtors understand that Lantern is no
                                                                                              longer interested in acquiring the contract(s)
                                                                                              subject to objection. Accordingly, the
                                                                                              objection is moot.

  EEEEE.            SP JGAG, LLC and Jane Got a Gun Production Co. LLC [Informal The Debtors understand that Lantern is no
                    Response]                                                    longer interested in acquiring the contract(s)
                                                                                 subject to objection. Accordingly, the
                                                                                 objection is moot.




                                                                       17
 RLF1 20549387v.1
                                  Case 18-10601-MFW        Doc 1936-1    Filed 01/04/19   Page 18 of 18



Tab                 Respondent                                                             Status

  FFFFF.            The Sapphires Film Holdings Pty Ltd [Informal Response]                The hearing on this matter has been
                                                                                           continued to February 25, 2019 at 4:00 p.m.
                                                                                           (ET).




                                                                    18
 RLF1 20549387v.1
